 



Exhibit 10.12

PENN VIRGINIA CORPORATION

AMENDED AND RESTATED
EMPLOYEE CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended and Restated Employee Change of Control Severance Agreement
(“Agreement”) between Penn Virginia Corporation, a Virginia corporation (the
“Company”), and Michael E. Stamper (“Employee”) is made and entered into
effective as of October 17, 2008 (the “Effective Date”).

WHEREAS, Employee is a key employee of the Company; and

WHEREAS, the Company and Employee previously entered into that certain Employee
Change of Control Severance Agreement dated February 28, 2006 (the “Prior
Agreement”); and

WHEREAS, the Company and Employee desire to amend and restate the Prior
Agreement to comply with section 409A of the Internal Revenue Code, as amended,
and the regulations promulgated thereunder (the “Code”); and

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized and
directed the Company to enter into this Agreement;

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Employee agree as follows:

1.Term of Agreement.

A.The term of this Agreement (the “Term”) shall commence on the Effective Date
and shall continue in effect through the first anniversary of the Effective
Date; provided, however, that commencing on the first day following the
Effective Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Company shall give
written notice to Employee that the Term shall cease to be so extended, in which
event this Agreement shall terminate on the first anniversary of the date such
notice is given.

B.Notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs during the Term of this Agreement, the Term shall automatically
be extended until, and shall terminate on, the 12-month anniversary of the date
of the Change of Control.

C.Termination of this Agreement shall not alter or impair any rights of Employee
arising hereunder on or before such termination.



 

 



 

2.Certain Definitions.

A.“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

B.“Cause” shall mean (i) the willful and continued failure by Employee to
substantially perform Employee’s duties with the Company or any Affiliate (other
than any such failure resulting from Employee’s incapacity due to physical or
mental illness), (ii) Employee is convicted of a felony, (iii) Employee
willfully engages in gross misconduct materially and demonstrably injurious to
the Company or any Affiliate or (iv) Employee commits one or more significant
acts of dishonesty as regards the Company or any Affiliate. For purposes of
clause (i) of this definition, no act, or failure to act, on Employee’s part
shall be deemed “willful” unless done, or omitted to be done, by Employee not in
good faith and without reasonable belief that Employee’s act, or failure to act,
was in the best interest of the Company.

C.“Change of Control” shall mean the occurrence of any of the following:

(i)any Person or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding voting securities;

(ii)during any period of two consecutive years (not including any period prior
to the effective date of the Prior Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (v) of this Change of
Control definition and excluding any individual whose initial assumption of
office occurs as a result of either (a) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or (b) an actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason (other than
retirement) to constitute at least a majority thereof;



2

 



 

(iii)the shareholders of the Company approve the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75% of the combined voting power of the voting
securities of the Company (or such surviving entity or parent entity, as the
case may be) outstanding immediately after such merger or consolidation;

(iv)the shareholders of the Company approve a plan of complete liquidation of
the Company; or

(v)the sale or disposition by the Company of all or substantially all of the
assets of the Company, it being acknowledged for purposes of clarity that the
sale or disposition by the Company of all or substantially all of its interest
in PVG GP, LLC, a Delaware limited liability company, Penn Virginia GP Holdings,
L.P., a Delaware limited partnership (“PVG”), Penn Virginia Resource GP, LLC, a
Delaware limited liability company, or Penn Virginia Resource Partners, L.P., a
Delaware limited partnership (“PVR”), does not constitute a sale or disposition
of all or substantially all of the assets of the Company.

D.“Person” shall mean an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

E.“Protected Period” shall mean the 12-month period beginning on the effective
date of a Change of Control.

F.“Termination Base Salary” shall mean that amount equal to Employee’s annual
base salary with the Company at the rate in effect immediately prior to the
Change of Control or, if a greater amount, Employee’s annual base salary at the
rate in effect at any time thereafter.

3.Change of Control Severance Benefits.

If the Company terminates Employee’s employment during the Protected Period
other than (i) for Cause or (ii) due to Employee’s inability to perform the
primary duties of his position for at least 180 consecutive days due to a
physical or mental impairment, Employee shall receive the following compensation
and benefits from the Company subject to the execution (and non-revocation
within eight days thereafter) and delivery to the Company of a release,
substantially in the form attached as Exhibit A hereto, with such changes as the
Company reasonably determines must be made to comply with applicable law at the
time of such execution (the “Release”):

3

 



A.The Company shall, at the time provided in Section 3E, pay to Employee in a
lump sum, in cash, an amount equal to Employee’s Termination Base Salary.

B.Except to the extent any awards related to Company stock, PVG common units or
PVR common units have already vested or become exercisable, as the case may be,
under the Company’s Fifth Amended and Restated 1999 Employee Stock Incentive
Plan (the “Plan”), the PVG GP, LLC Amended and Restated Long-Term Incentive Plan
(the “PVG LTIP”) or the Penn Virginia Resource GP, LLC Fourth Amended and
Restated Long-Term Incentive Plan (the “PVR LTIP”), or under any successor or
other similar plan, as of the date of Employee’s termination of employment (i)
all restricted shares of Company stock, all restricted PVG units and all
restricted PVR units of Employee shall become 100% vested and all restrictions
thereon shall lapse and the Company, PVG and PVR shall promptly deliver to
Employee unrestricted shares of Company stock, unrestricted PVG common units and
unrestricted PVR common units, (ii) all Company restricted stock units, all PVG
phantom units and all PVR phantom units of Employee shall become 100% vested and
all restrictions thereon shall lapse and the Company, PVG and PVR shall promptly
deliver to Employee cash or unrestricted shares of Company stock, unrestricted
PVG common units or unrestricted PVR common units, as applicable, and (iii) each
outstanding Company stock option, PVG unit option and PVR unit option of
Employee shall become 100% exercisable and shall, notwithstanding anything
stated to the contrary in the Plan, the PVG LTIP, the PVR LTIP, any successor or
other similar plan or any option agreement related thereto, remain exercisable
for the remainder of such option’s term or three years, whichever is less. To
the extent payment with respect to any restricted or phantom unit award under
clause (i) or clause (ii) above constitutes a payment event for purposes of
section 409A of the Code, payment shall be made at the time specified hereunder
only if the transaction constituting a Change of Control is a “change in control
event” within the meaning given such term under section 409A of the Code and the
regulations thereunder. If the transaction constituting a Change of Control is
not a “change in control event” within the meaning given such term under section
409A of the Code and the regulations thereunder, payment with respect to any
restricted or phantom unit award under clause (i) or clause (ii) above shall be
made at such time or times as set forth in the Plan, the PVG LTIP or the PVR
LTIP, or any successor or other similar plan or any grant agreement related
thereto.



4

 



 

C.Within one week following the eighth day after the execution (without
revocation) of the Release, the Company shall provide to Employee a release
substantially in the form attached hereto as Exhibit B, with such changes as the
Company reasonably determines must be made to comply with applicable law at the
time of such execution. If the Company does not provide the release required
pursuant to this subsection C, the Release shall be null, void and without
effect, and Employee shall still receive all of the payments and benefits
described in subsections A and B above.

D.The Company may withhold from any amounts or benefits payable under this
Agreement all such amounts as it shall be required to withhold pursuant to any
applicable law or regulation.

E.Payment of the amounts described in subsections A and B above shall be made
within 30 days of Employee’s date of termination (provided that the Release has
been executed and has not been revoked) and shall be made by mail to the last
address provided for notices to Employee pursuant to Section 9 of this
Agreement. Any payment not timely made by the Company under this Agreement shall
bear interest at 18% per annum or, if less, at the highest nonusurious rate
permitted by applicable law.

This Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Code. If any payment or benefit cannot be provided or made at the
time specified herein without incurring sanctions under section 409A of the
Code, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. For purposes of section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” within the
meaning of such term under section 409A of the Code and each payment under this
Agreement shall be treated as a separate payment. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.



5

 



 

Notwithstanding any provision of this Agreement to the contrary, if, at the time
of Employee’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Employee is a “specified employee” (as defined in section 409A of the Code) and
it is necessary to postpone the commencement of any compensation payments or
benefits otherwise payable pursuant to this Agreement as a result of such
“separation from service” to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the commencement of the
payment of any such compensation payments or benefits hereunder (without any
reduction in such payments or benefits ultimately paid or provided to Employee)
that are not otherwise paid within the “short-term deferral exception” under
Treas. Reg. section 1.409A-1(b)(4) and the “separation pay exception” under
Treas. Reg. section 1.409A-1(b)(9)(iii), until the first payroll date that
occurs after the date that is six months following Employee’s “separation from
service” with the Company. If any payments are postponed due to such
requirements, such amounts will be paid in a lump sum to Employee on the first
payroll date that occurs after the date that is six months following Employee’s
“separation from service” with the Company. If Employee dies during the
postponement period prior to the payment of the postponed amount, the amounts
postponed on account of section 409A of the Code shall be paid to the personal
representative of Employee’s estate within 60 days after the date of Employee’s
death. In no event shall Employee, directly or indirectly, designate the
calendar year of payment.

4.Restrictive Covenants.

A.Confidential Information. Employee recognizes and acknowledges that, by reason
of his employment by and service to the Company, he has had and will continue to
have access to confidential information of the Company and its Affiliates,
including, without limitation, analyses, interpretations, compilations, reports,
reservoir data, geologic and geophysical data, maps, models, financial data,
environmental data, information and knowledge pertaining to products and
services offered, plans, trade secrets, proprietary information, customer lists
and relationships among the Company and its Affiliates and distributors,
customers, suppliers and others who have business dealings with the Company and
its Affiliates (“Confidential Information”). Employee acknowledges that such
Confidential Information is a valuable and unique asset and covenants that he
will not, either during or after his employment by the Company, disclose any
such Confidential Information to any Person for any reason whatsoever without
the prior written consent of the Board, unless such information is in the public
domain through no fault of Employee or except as may be required by law.

B.Non-Solicitation. Employee shall not, directly or indirectly, during his
employment by the Company and for a period of two years thereafter, solicit or
divert business from, or attempt to convert any account or customer of the
Company or any of its Affiliates, whether existing at the date hereof or
acquired during Employee’s employment.



6

 



 

5.Equitable Relief.

A.Employee acknowledges that the restrictions contained in Section 4 hereof are
reasonable and necessary to protect the legitimate interests of the Company and
its Affiliates, that the Company would not have entered into this Agreement in
the absence of such restrictions and that any violation of any provision of
those Sections will result in irreparable injury to the Company. Employee
further represents and acknowledges that (i) he has been advised by the Company
to consult his own legal counsel in respect of this Agreement and (ii) he has
had full opportunity, prior to execution of this Agreement, to review thoroughly
this Agreement with his counsel.

B.Employee agrees that the Company or any Affiliate shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting a bond, as well as to an equitable accounting of all
earnings, profits and other benefits arising from any violation of Section 4
hereof, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company or any Affiliate may be entitled. In the event
that any of the provisions of Section 4 hereof should ever be adjudicated to
exceed any limitations permitted by applicable law in any jurisdiction, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
limitations permitted by applicable law.

C.Employee irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of Section 4 hereof, including without
limitation, any action commenced by the Company or any Affiliate for preliminary
and permanent injunctive relief or other equitable relief, may be brought in the
United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Philadelphia, Pennsylvania, (ii) consents to
the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding and (iii) waives any objection which Employee may have to the laying
of venue of any such suit, action or proceeding in any such court. Employee also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 9 hereof. In the event of a lawsuit by either party to
enforce the provisions of Section 4 of this Agreement, the prevailing party
shall be entitled to recover reasonable costs, expenses and attorneys’ fees from
the other party.

6.No Mitigation.

Employee shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor shall the
amount of any payment or benefit provided for in this Agreement be reduced as
the result of employment by another employer or self-employment or offset
against any amount claimed to be owed by Employee to the Company or otherwise,
except that Employee shall waive, in a manner acceptable to the Company in its
reasonable judgment, all rights to receive any severance payments or benefits
that Employee is entitled to receive pursuant to any other Company severance
plan or program.



7

 



7.Successor Agreement.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to, and each successor shall, assume expressly in
writing prior to the effective date of such succession and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. Failure of the successor
to so assume as provided herein shall constitute a breach of this Agreement and
entitle Employee to the payments and benefits hereunder as if triggered by a
termination of Employee by the Company other than for Cause on the date of such
succession.

8.Indemnity.

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Employee in respect of any judgments,
fines, settlements, losses, costs or expenses (including attorneys’ fees) of any
nature related to or arising out of Employee’s activities as an agent, employee,
officer or director of the Company or any Affiliate or in any other capacity on
behalf of or at the request of the Company or any Affiliate, then the Company or
any Affiliate shall promptly on written request, fully indemnify Employee,
advance expenses (including attorneys’ fees) to Employee and defend Employee to
the fullest extent permitted by applicable law, including but not limited to
making such findings and determinations and taking any and all such actions as
the Company or any Affiliate may, under applicable law, be permitted to take so
as to effectuate such indemnification, advancement or defense. Such agreement by
the Company shall not be deemed to impair any other obligation of the Company
respecting Employee’s indemnification or defense otherwise arising out of this
or any other agreement or promise of the Company under any statute.

9.Notices.

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as set forth below or to
such other address as either party shall have furnished to the other in writing
in accordance herewith. Notices and communications shall be effective when
actually received by the addressee.

8

 



If to the Company:

Three Radnor Corporate Center

Suite 300

100 Matsonford Road

Radnor, Pennsylvania 19087

If to Employee:

The address included in the Company’s records for purposes of delivering
Employee’s Form W-2s.

10.Arbitration.

Any dispute about the validity, interpretation, effect or alleged violation of
this Agreement, other than with respect to Section 4 or 5 (an “arbitrable
dispute”), must be submitted to confidential arbitration in Philadelphia,
Pennsylvania. Arbitration shall take place before an experienced employment
arbitrator licensed to practice law in such state and selected in accordance
with the Model Employment Arbitration Procedures of the American Arbitration
Association. Arbitration shall be the exclusive remedy of any arbitrable
dispute. The Company shall bear all fees, costs and expenses of arbitration,
including its own, those of the arbitrator and those of Employee unless the
arbitrator provides otherwise with respect to the fees, costs and expenses of
Employee; in no event shall Employee be chargeable with the fees, costs and
expenses of the Company or the arbitrator. The Company shall advance to Employee
all expenses incurred by Employee in connection with an arbitrable dispute and,
if the arbitrator determines that Employee is the losing party in such dispute,
Employee shall reimburse such expenses to the Company unless the arbitrator
provides otherwise. Should any party to this Agreement pursue any arbitrable
dispute by any method other than arbitration, the other party shall be entitled
to recover from the party initiating the use of such method all damages, costs,
expenses and attorneys’ fees incurred as a result of the use of such method.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
purport to waive or in any way limit the right of any party to seek to enforce
any judgment or decision on an arbitrable dispute in a court of competent
jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts in Philadelphia, Pennsylvania for
the purposes of any proceeding arising out of this Agreement.

11.Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Virginia without regard to conflicts of law principles.

9

 



12.Entire Agreement.

This Agreement is an integration of the parties’ agreement and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

13.Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

14.Amendment and Waivers.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is (a) agreed to in writing and signed by
Employee and the Company and (b) approved by the Chairperson of the Company’s
Compensation and Benefits Committee. No waiver by either party hereto at any
time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

[Signature Page Follows]

 



10

 



 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
effective for all purposes as of the Effective Date.

 

  PENN VIRGINIA CORPORATION                   By: /s/ Nancy M. Snyder     Name:
Nancy M. Snyder     Title: Executive Vice President and Chief Administrative
Officer                   EMPLOYEE               /s/ Michael E. Stamper  
Michael E. Stamper

 

JOINDER:

PVG GP, LLC and Penn Virginia Resource GP, LLC hereby agree to comply with the
provisions of Section 3B hereof.

 

  PVG GP, LLC                   By: /s/ Nancy M. Snyder     Name: Nancy M.
Snyder     Title: Vice President and Chief Administrative Officer              
    PENN VIRGINIA RESOURCE GP, LLC                   By: /s/ Nancy M. Snyder    
Name: Nancy M. Snyder     Title: Vice President and Chief Administrative Officer

 



11

 



 

Exhibit A

RELEASE OF EMPLOYER

 

 

 

THIS RELEASE, made and entered into on this ______ day of __________, 20_, by
__________________________, of ____________________________ (“Employee”).

 

 

WITNESSETH:

 

 

WHEREAS, Penn Virginia Corporation (hereinafter “Employer”) currently employs
Employee as its ___________________________, but Employee’s employment [will
terminate/has terminated] effective as of _______________, 20__; and

 

WHEREAS, Employer and Employee have entered into an Employee Change of Control
Severance Agreement dated as of _______________, 20__ (the “Severance
Agreement”) in connection with the termination of Employee’s employment;

 

NOW, THEREFORE, for the consideration described herein, Employee, intending to
be legally bound, hereby agrees as follows:

 

1. For and in consideration of (a) the benefits to be paid to Employee under the
Severance Agreement and (b) the Release executed by Employer pursuant to Section
3.C. of the Severance Agreement (the “Employee Release”), Employee does hereby
REMISE, RELEASE, AND FOREVER DISCHARGE Employer and each of its subsidiaries and
affiliates, and each of their respective officers, directors, shareholders,
unitholders, partners, employees and agents and their respective successors and
assigns, heirs, executors and administrators (hereinafter in this paragraph
collectively referred to as “Employer”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, which he ever had, now has,
or hereafter may have, or which his heirs, executors or administrators hereafter
may have, by reason of any matter, cause or thing whatsoever from the beginning
of time to the date of this Release including and arising from or relating in
any way to his employment relationship or the termination of that employment
relationship with Employer, including but not limited to, any claims which have
been asserted, could have been asserted, or could be asserted now or in the
future under any federal, state or local laws, including any claims under the
Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621 et seq., Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Pennsylvania
Human Relations Act, the Employee Retirement Income Security Act of 1974, as
amended, any contracts between Employer and Employee, any common law claims now
or hereafter recognized and all claims for counsel fees and costs. Employee
expressly waives all rights afforded by any statute or otherwise which expressly
limit the effect of a release with respect to unknown claims. Employee
acknowledges the significance of this release of unknown claims and the waiver
of any protection against a release of unknown claims. Notwithstanding the
foregoing, Employee shall be entitled to enforce the terms of the Employee
Release and any employee benefit plan of Employer in which Employee is, on the
date of this Release, due a benefit, and to be indemnified by Employer as to any
liability, cost or expense for which Employee would have been indemnified during
employment, in accordance with the bylaws of Employer, for actions taken on
behalf of Employer within the scope of his employment by Employer.

 



12

 



 

2. Employee further agrees, covenants and promises that he will not in any way
communicate the terms of this Release to any person other than his immediate
family, his attorney and his financial consultant or when necessary to enforce
this Release or to advise a third party of his obligations under this Release.
Employee agrees not to disparage the name, business reputation or business
practices of Employer, or any of its subsidiaries or affiliates, or their
respective officers, employees and directors.

 

3. Employee certifies he has read the terms of this Release and specifically the
release in Section 1, that he has the opportunity to discuss this Release with
his attorney, and that he understands the terms and effects of this Release.
Employee acknowledges, further, that he is executing this Release of his own
volition, with a full understanding of the terms and effects thereof and with
the intention of releasing all claims recited herein in exchange for the
consideration described above, which he acknowledges is adequate and
satisfactory. No representations have been made to Employee concerning the terms
or effects of this Release, other than those contained herein.

 

4. Employee hereby acknowledges that he has the right to consider this Release
and the release in Section 1 for a period of 21 days prior to execution.
Employee also understands that he has the right to revoke this Release for a
period of seven days following execution by giving written notice to Penn
Virginia Corporation, Attention: General Counsel, Four Radnor Corporate Center,
Suite 200, 100 Matsonford Road, Radnor, PA  19087, in which event the provisions
of this Release shall be null and void, and Employer and Employee shall each
have the rights, duties, obligations and remedies afforded by applicable law.

 

5. Employee further acknowledges and agrees that if he materially violates any
of his obligations or covenants set forth in this Release (and has not cured
such violation within 10 days of receiving written notice of such violation from
Employer), he will forfeit all payments made to him under the Severance
Agreement and any and all future payments and benefits thereunder, hereunder and
under the Employee Release shall immediately terminate as of the violation.

 

6. The invalidity or unenforceability of any provision of this Release shall not
affect the validity or enforceability of any other provision of this Release,
which shall remain in full force and effect.

 



13

 



 

7. This Release shall be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania. This Release shall be binding and shall inure to
the benefit of Employer’s permitted successors and assigns.

 

IN WITNESS WHEREOF, Employee executed this Release on the day and year first
above written.

 

ATTEST:                             Witness   Employee

 



 

 



 

Exhibit B

RELEASE OF EMPLOYEE

 

THIS RELEASE, made and entered into on this ______ day of __________, 200_, by
PENN VIRGINIA CORPORATION (hereinafter “Employer”), with its principal office at
Four Radnor Corporate Center, Suite 200, 100 Matsonford Road, Radnor, PA 19087.

 

 

WITNESSETH:

 

 

WHEREAS, Employer currently employs ____________________ (“Employee” as its
___________________________, but Employee’s employment [will terminate/has
terminated] effective as of _______________, 200__; and

 

WHEREAS, Employer and Employee have entered into an Employee Change of Control
Severance Agreement dated as of _______________, 200__ (the “Severance
Agreement”) in connection with the termination of Employee’s employment;

 

NOW, THEREFORE, for the consideration described herein, Employer, intending to
be legally bound, hereby agrees as follows:

 

1. In consideration of the Release executed by Employee pursuant to Section 3 of
the Severance Agreement (the “Employer Release”), but effective only upon such
Employer Release becoming irrevocable, Employer, and on behalf of each of its
parent, subsidiaries and affiliates, each of their respective officers,
directors shareholders and unitholders, and their respective successors and
assigns, heirs, executors and administrators (hereinafter collectively included
within the term "Employer"), does hereby REMISE, RELEASE, AND FOREVER DISCHARGE
Employee, his assigns, heirs, executors and administrators (hereinafter
collectively included within the term "Employee"), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity, which it ever
had, now has, or hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Employee's employment with Employer to the date
of this Release arising from or relating in any way to Employee's employment
relationship or the termination of his employment relationship with Employer,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local laws, any contracts between Employer and Employee, any common law
claims now or hereafter recognized and all claims for counsel fees and costs,
but in no event shall this Release apply to an act of fraud or any action
outside the scope of Employee's employment nor to Employer’s enforcement of the
terms of the Employer Release.

 

2. Employer certifies it has read the terms of this Release and specifically the
release in Section 1, that it has the opportunity to discuss this Release with
its attorney, and that it understands the terms and effects of this Release.
Employer acknowledges, further, that it is executing this Release of its own
volition, with a full understanding of the terms and effects thereof and with
the intention of releasing all claims recited herein in exchange for the
consideration described above, which it acknowledges is adequate and
satisfactory. No representations have been made to Employer concerning the terms
or effects of this Release, other than those contained herein.

 



2

 

 

 

3. The invalidity or unenforceability of any provision of this Release shall not
affect the validity or enforceability of any other provision of this Release,
which shall remain in full force and effect.

 

4. This Release shall be interpreted and enforced under the laws of the

Commonwealth of Pennsylvania. This Release shall be binding and shall inure to
the benefit of Employer’s permitted successors and assigns.

 

IN WITNESS WHEREOF, Employer executed this Release on the day and year first
above written.

 

ATTEST:   PENN VIRGINIA CORPORATION                     By:         Name:      
Title:

 



3

 

